PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WANG, Huiru
Application No. 14/775,952
Filed: 14 Sep 2015
For: Compositions and Products for Infectious or Inflammatory Diseases or Conditions
:
:
:	DECISION ON PETITION
:
:
:



This is a notice regarding the renewed request, filed February 23, 2021, for acceptance of a fee deficiency submission under 37 CFR 1.29(k).  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.29(k) is hereby ACCEPTED.

This application is no longer entitled to micro entity status.  Accordingly, all future fees paid in this application must be paid at the small entity rate.  

Inquiries regarding this decision may be directed to the undersigned at (571) 272-3206.

This application is being referred to Technology Center Art Unit 1623 for examination in due course.



/LIANA S WALSH/Lead Paralegal Specialist, OPET